Decree affirmed. The employee sought workmen’s compensation benefits alleging that on February 27,1957, while in the employ of the town of Arlington and while lifting heavy barrels onto a refuse truck, he sustained a heart attack from overexertion. Following his death on June 7,1961, his widow filed a claim under G. L. c. 152, § 31, and as administratrix of the employee’s estate. There was evidence that for approximately one year before February 27,1957, the employee had a history of cardiovascular disease. A medical expert, who testified in behalf of his widow, was unable to relate the employee’s death to the incident of February 27, 1957. The single member did not err in finding insufficient evidence to link the incident and the employee’s disability. Her findings, which were adopted by the reviewing board and which are supported by evidence, must stand. Josi’s Case, 324 Mass. 415, 418. See Hartman’s Case, 336 Mass. 508, 511.